Exhibit 10.25

Key Employee Agreement

 

This Key Employee Agreement (“Agreement”) is entered into effective
_________________ (the “Effective Date”) by and between Graco Inc., a Minnesota
corporation (the “Company”), and «Who», a resident of Minnesota (“Executive”).

 

Background

A.       The Company desires to continue to employ Executive in accordance with
the terms and conditions stated in this Agreement.

 

B.       The Company and Executive are parties to a key employee agreement dated
«Date» (the “Prior Agreement”), which the parties desire to amend and restate in
its entirety as set forth in this Agreement.

 

C.       Executive is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Company desires to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Company and its shareholders.

 

D.       It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company. It is desirable and in the best
interests of the Company and its shareholders to provide inducement for
Executive (1) to remain in the service of the Company in the event of any
proposed or anticipated change of control of the Company and (2) to remain in
the service of the Company in order to facilitate an orderly transition in the
event of a change of control of the Company.

 

E.        It is desirable and in the best interests of the Company and its
shareholders that Executive be in a position to make judgments and advise the
Company with respect to proposed changes of control of the Company without
regard to the possibility that Executive’s employment may be terminated without
compensation in the event of certain changes of control of the Company.

 

F.        Executive will continue to have access to confidential, proprietary
and trade secret information of the Company. It is desirable and in the best
interests of the Company and its shareholders to protect confidential,
proprietary and trade secret information of the Company, to prevent unfair
competition by former executives of the Company following separation of their
employment with the Company and to secure cooperation from former executives
with respect to matters related to their employment with the Company.

 

G.       It is desirable and in the best interests of the Company and its
shareholders to obtain certain commitments from Executive with respect to
Executive’s service with the Company and compliance with Company policies, and
to facilitate a smooth transition upon separation from service and to provide
for releases of claims from former executives.

 

Agreement

 

In consideration of the foregoing premises and the respective agreements of the
Company and Executive set forth below, the Company and Executive, intending to
be legally bound, agree as follows:

 

1.         Definitions. The capitalized terms used in this Agreement shall have
the following meanings:

 

(a)      “Annual Compensation” means the sum of (i) Executive’s annual base
salary in effect as of the Termination Date, plus (ii) Executive’s target bonus
award that would have been payable to Executive under the Annual Bonus Plan
described in Section 3(b) for the annual performance period in which the
Termination Date occurs, as if all performance targets have been met.

 

(b)      “Board” means the Board of Directors of the Company, or any authorized
committee of the Board of Directors of the Company.

 

 

(c)

“Cause” means:

 

(i)        Executive’s conviction or guilty or no contest plea to any felony or
other criminal act involving moral turpitude;

 

(ii)       gross misconduct or any act of fraud, disloyalty or dishonesty by
Executive related to or connected with Executive’s employment by the Company or
otherwise likely to cause material harm to the Company or its reputation;

 

(iii)      a willful and material violation by Executive of the Company’s
written policies or codes of conduct;

 

(iv)      wrongful appropriation by Executive of Company funds or property or
other material breach of Executive’s fiduciary duties to the Company; or

 

 

(v)

the willful and material breach of this Agreement by Executive.

 

 

(d)

A “Change of Control” means:

 

(i)      an acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934), (a
“Person”), of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) which, together with other acquisitions by such
Person, results in the aggregate beneficial ownership by such Person of 30% or
more of either

 

(A)    the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or

 

(B)     the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

 

provided, however, that the following acquisitions will not result in a Change
of Control:

 

(1)     an acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company,

 

(2)     an acquisition by the Executive or any group that includes the
Executive, or

 

(3)     an acquisition by any entity pursuant to a transaction that complies
with clauses (A), (B) and (C) of Section 1(d)(iii) below; or

 

(ii)     Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of said Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial membership on the
Board occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies by or on behalf of a Person other than the Board; or

 

(iii)    Consummation of a reorganization, merger or consolidation of the
Company with or into another entity or a statutory exchange of Outstanding
Company Common Stock or Outstanding Company Voting Securities or sale or other
disposition of all or substantially all of the assets of the Company (“Business
Combination”); excluding, however, such a Business Combination pursuant to which

 

(A)    all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, a majority of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable equity interests), as the case may be, of the surviving
or acquiring entity resulting from such Business Combination (including, without
limitation, an entity that as a result of such transaction beneficially owns
100% of the outstanding shares of common stock and the combined voting power of
the then outstanding voting securities (or comparable equity securities) or all
or substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions (as compared to the other holders of the
Company’s common stock and voting securities prior to the Business Combination)
as their respective ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities,

 

(B)     no Person (excluding (1) any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination or any entity controlled by the Company or the entity
resulting from such Business Combination, (2) any entity beneficially owning
100% of the outstanding shares of common stock and the combined voting power of
the then outstanding voting securities (or comparable equity securities) or all
or substantially all of the Company’s assets either directly or indirectly and
(3) the Executive and any group that includes the Executive) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock (or comparable equity interests) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities (or comparable equity interests) of such entity, and

 

(C)     immediately after the Business Combination, a majority of the members of
the board of directors (or comparable governors) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(e)      “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

 

(f)      “Company” means the Company as defined in the first sentence of this
Agreement and any successor to its business and/or assets which assumes or
agrees to perform this Agreement by operation of law or otherwise.

 

(g)      “Disability” means a continuing condition of Executive that has been
determined to meet the criteria set forth in the Company’s Long Term Disability
Plan, or similar successor plan, to render Executive eligible for long-term
disability benefits under said plan, whether or not Executive is in fact covered
by such plan. The determination shall be made by the insurer of the plan or, if
Executive is not covered by the plan, by the Company in its sole discretion.

 

(h) “Good Reason” means any of the following conditions arising during the
Transition Period, without the consent of Executive:

 

(i)        the assignment to Executive of any duties materially inconsistent in
any respect with Executive’s position (including offices and titles), duties or
responsibilities, or any other action by the Company which results in a material
diminution in such position, duties or responsibilities, as in effect
immediately prior to the Transition Period, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive;

 

(ii)       any material reduction, in the aggregate, to the compensation and
benefit plans, programs and perquisites applicable to Executive as in effect
immediately prior to the Transition Period, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

 

(iii)      the Company requiring Executive to be based at any office or location
more than 50 miles from the location at which Executive was based immediately
prior to the Transition Period or the Company requiring Executive to travel on
Company business to a substantially greater extent than required immediately
prior to the Transition Period; or

 

(iv)      any failure by the Company to comply with and satisfy Section 13(c) of
this Agreement.

 

For purposes of this Section 1(h) any good faith determination of “Good Reason”
made by Executive shall be conclusive.

 

(i)    “Restricted Period” means the period commencing on the Effective Date and
continuing during Executive’s employment with the Company or any Subsidiary and
for 24 months after the Termination Date, whether such termination is with or
without Cause, is at the instance of Executive or the Company or occurs before
or after expiration of the Term; provided, however, that (i) in the event that
Executive is entitled to payments under Section 9(a) and has satisfied the
conditions in Section 12, then (A) the Restricted Period for purposes of Section
7(a) shall continue during Executive’s employment with the Company or any
Subsidiary and for twelve (12) months after the Termination Date plus each
additional month thereafter that the Company in its sole discretion elects to
pay Executive additional monthly installments of supplemental separation pay and
to provide benefits (if applicable) in the same manner set forth in Sections
9(a)(iii) and 9(a)(v), but ending no later than 24 months after the Termination
Date, and (B) the Restricted Period for purposes of Sections 7(b) and 7(c) shall
continue during Executive’s employment with the Company or any Subsidiary and
for 24 months after the Termination Date; and (ii) in the event that Executive
is entitled to payments under Section 10(a) and has satisfied the conditions in
Section 12, then the Restricted Period for all purposes shall end on the
Termination Date.

 

(j)       “Subsidiary” means, with respect to the Company, any corporation or
other entity that is required to be combined with the Company as a single
employer under Code § 414(b) or (c).

 

(k)      “Term” means the period of Executive’s employment under this Agreement,
commencing on the Effective Date and ending on the third anniversary of the
Effective Date, provided that such period shall be automatically extended for
successive one-year periods unless either party gives written notice of
non-renewal to the other party at least six (6) months prior to the expiration
of such third anniversary, or annual renewal, as the case may be, that such
party elects not to extend the term of such employment under this Agreement;
provided, further, that if a Change of Control occurs prior to the expiration of
the Term specified in the preceding clause (including any extension year then in
effect), then the Term shall end upon expiration of the Transition Period.

 

(l)       “Termination Date” means the date of the Executive’s “separation from
service” (within the meaning of Code § 409A(a)(2)(A)(i)) with the Company and
its Subsidiaries, as determined by the Company.

 

(m)     “Transition Period” means the period commencing at the time a Change of
Control first occurs during the Term and ending on the date that is two years
thereafter.

 

2.       Position and Duties. During Executive’s employment under this
Agreement, Executive will perform such duties and responsibilities of an
executive nature as the Company may assign from time to time. Executive will
serve the Company faithfully and to the best of Executive’s ability and will
devote Executive’s full working time, attention, and efforts to the business and
affairs of the Company. Executive will report to the President and Chief
Executive Officer of the Company (the “CEO”). Executive will follow and comply
with applicable policies and procedures adopted by the Company from time to
time, including without limitation policies relating to business ethics,
conflict of interest, non-discrimination, confidentiality and protection of
trade secrets, and insider trading. Executive will not engage in other
employment or other material business activity, except as approved in writing by
the CEO. It shall not be a violation of this Agreement for Executive to (i)
serve on corporate, civic or charitable boards or committees or (ii) manage
personal investments, so long as such activities do not significantly interfere
with the performance of Executive’s responsibilities in accordance with this
Agreement. Executive hereby represents and confirms that Executive is under no
contractual or legal commitments that would prevent Executive from fulfilling
Executive’s duties and responsibilities as set forth in this Agreement.

 

3.         Compensation. During Executive’s employment under this Agreement,
Executive will be provided with the following compensation and benefits:

 

(a)      Base Salary. The Company will pay to Executive for services provided
hereunder a base salary at a rate determined from time to time by the Board,
which base salary will be paid in accordance with the Company’s normal payroll
policies and procedures. The Board will review Executive’s performance on an
annual basis and determine any adjustments to Executive’s base salary in its
sole discretion.

 

(b)      Incentive Compensation. Executive will be eligible to participate in an
annual cash incentive plan of the Company as designated by the Board, in
accordance with the terms and conditions of such plan as may be in effect from
time to time (the “Annual Bonus Plan”).

 

(c)      Employee Benefits. Executive will be entitled to participate in all
employee benefit plans and programs generally available to executive employees
of the Company, as determined by the Company and to the extent that Executive
meets the eligibility requirements for each individual plan or program.
Executive’s participation in any plan or program will be subject to the
provisions, rules, and regulations of, or applicable to, the plan or program.
The Company provides no assurance as to the adoption or continuation of any
particular employee benefit plan or program.

 

(d)      Expenses. The Company will reimburse Executive for all reasonable and
necessary out-of-pocket business, travel, and entertainment expenses incurred by
Executive in the performance of his duties and responsibilities to the Company
during the Term. Such reimbursement shall be subject to the Company’s normal
policies and procedures for expense verification, documentation, and
reimbursement; provided, however, that Executive shall submit verification of
expenses within 45 days after the date the expense was incurred, and the Company
shall reimburse Executive for such expenses eligible for reimbursement within 30
days thereafter. The right to reimbursement hereunder is not subject to
liquidation or exchange for any other benefit, and the amount of expenses
eligible for reimbursement in a calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year.

 

4.         Confidential Information. Except as authorized in writing by the
Board or as necessary in carrying out Executive’s responsibilities for the
Company, Executive will not at any time during or following Executive’s
employment with the Company or any Subsidiary divulge, furnish, or make
accessible to anyone or use in any way, any confidential, proprietary, or secret
knowledge or information of the Company or any Subsidiary that Executive has
acquired or will acquire about the Company or any Subsidiary, whether developed
by Executive or by others, concerning (i) any trade secrets, (ii) any
confidential, proprietary, or secret designs, inventions, discoveries, programs,
processes, formulae, plans, devices, or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company or any Subsidiary, (iii) any customer or supplier lists, (iv) any
confidential, proprietary, or secret development or research work, (v) any
strategic or other business, marketing, or sales plans, systems or techniques,
(vi) any financial data or plans, or (vii) any other confidential or proprietary
information or secret aspects of the business of the Company or any Subsidiary.
Executive acknowledges that the above-described knowledge and information
constitute a unique and valuable asset of the Company and represent a
substantial investment of time and expense by the Company, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause irreparable harm to the
Company. Executive will refrain from intentionally committing any acts that
would materially reduce, and shall take reasonable steps to protect, the value
of such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach by Executive of this Agreement, (ii) is
independently made available to Executive in good faith by a third party who has
not violated a confidential relationship with the Company or any Subsidiary, or
(iii) is required to be disclosed by law or legal process. Executive understands
and agrees that Executive’s obligations under this Agreement to maintain the
confidentiality of the Company’s confidential information are in addition to any
obligations of Executive under applicable statutory or common law.

 

5.         Ventures. If, during Executive’s employment with the Company,
Executive participates in the planning or implementing of any project, program,
or venture involving the Company, all rights in such project, program, or
venture belong to the Company. Except as approved in writing by the Board,
Executive will not be entitled to any interest in any such project, program, or
venture or to any commission, finder’s fee, or other compensation in connection
therewith. Executive will have no interest, direct or indirect, in any customer
or supplier that conducts business with the Company.

 

 

6.

Intellectual Property.

 

(a)      Disclosure and Assignment. As of the Effective Date, Executive hereby
transfers and assigns to the Company (or its designee) all right, title, and
interest of Executive in and to every idea, concept, invention, and improvement
(whether patented, patentable or not) conceived or reduced to practice by
Executive whether solely or in collaboration with others while Executive is
employed by the Company, and all copyrighted or copyrightable matter created by
Executive whether solely or in collaboration with others while Executive is
employed by the Company, in each case, that relates to the Company’s or any
Subsidiary’s business (collectively, “Creations”). Executive shall communicate
promptly and disclose to the Company all information, details, and data
pertaining to each Creation, whether or not specifically requested by the
Company but in such form as the Company may request. Every copyrightable
Creation, regardless of whether copyright protection is sought or preserved by
the Company, shall be a “work made for hire” as defined in 17 U.S.C. § 101, and
the Company shall own all rights in and to such matter throughout the world,
without the payment of any royalty or other consideration to Executive or anyone
claiming through Executive.

 

(b)      Trademarks. All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company or any Subsidiary during Executive’s employment (whether
or not developed by Executive) to identify the Company’s business or other goods
or services (collectively, the “Marks”), together with the goodwill appurtenant
thereto, and all other materials, ideas, or other property conceived, created,
developed, adopted, or improved by Executive solely or jointly during
Executive’s employment by the Company and relating to its business shall be
owned exclusively by the Company. Executive shall not have, and will not claim
to have, any right, title, or interest of any kind in or to the Marks or such
other property.

 

(c)      Documentation. Executive shall execute and deliver to the Company such
formal transfers and assignments and such other documents as the Company may
request to permit the Company (or its designee) to file and prosecute such
registration applications and other documents it deems useful to protect or
enforce its rights hereunder. Any idea, invention, copyrightable matter, or
other property relating to the Company’s or any Subsidiary’s business and
disclosed by Executive prior to the first anniversary of the effective date of
Executive’s termination of employment shall be deemed to be governed by the
terms of this Section 6 unless proven by Executive to have been first conceived
and made after such termination date.

 

(d)      Non-Applicability. Executive is hereby notified that Section 6(a) does
not apply to any invention for which no equipment, supplies, facility,
confidential information, or other trade secret information of the Company was
used and which was developed entirely on Executive’s own time, unless (1) the
invention relates (a) directly to the business of the Company or any Subsidiary
or (b) to the Company’s or any Subsidiary’s actual or demonstrably anticipated
research or development, or (2) the invention results from any work performed by
Executive for the Company.

 

7.         Noncompetition and Nonsolicitation Covenants. In consideration of the
benefits and promises contained in this Agreement, the compensation and benefits
provided to Executive in connection with Executive’s employment with the
Company, the disclosure to Executive of confidential information, and training
and development opportunities provided to Executive in connection with such
employment, Executive agrees to the following restrictive covenants.

 

(a)      Agreement Not to Compete. During the Restricted Period, except with the
express written consent of the Board, Executive will not, directly or
indirectly, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, investor, stockholder,
employee, member of any association, consultant, or otherwise, engage or
participate in any Competitive Business. “Competitive Business” means any
person, entity or business operation (other than the Company) engaged in, or
making plans or actively preparing to engage in, a business (i) that competes
with the business then conducted by, or proposed to be conducted by, the
Company, including without limitation the design, development, manufacture,
marketing or sale of fluid handling systems, products or technology similar to
or competitive with the systems, products or technology of the Company, and (ii)
that is conducted in the United States or in any other country where the Company
is then doing business. Ownership by Executive, as a passive investment, of less
than one percent of the outstanding shares of capital stock of any corporation
listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7(a).

 

(b)      Agreement Not to Hire. During the Restricted Period, Executive will
not, directly or indirectly, in any manner or capacity, including without
limitation as a proprietor, principal, agent, partner, officer, director,
investor, stockholder, employee, member of any association, consultant, or
otherwise, hire, engage, or solicit any person who is then an employee of the
Company or who was an employee of the Company at any time during the six month
period immediately preceding Executive’s termination of employment.

 

(c)      Agreement Not to Solicit. During the Restricted Period, Executive will
not, directly or indirectly, in any manner or capacity including without
limitation as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant, or otherwise,
solicit, request, advise, or induce any current or potential customer, supplier,
vendor or other business contact of the Company to cancel, curtail, or otherwise
change its relationship adversely to the Company, or interfere in any manner
with the relationship between the Company and any of its customers, suppliers,
vendors or other business contacts.

 

(d)      Modification. If the duration of, the scope of, or any business
activity covered by, any provision of this Section 7 exceeds that which is valid
and enforceable under applicable law, such provision will be construed to cover
only that duration, scope, or activity that is determined to be valid and
enforceable. Executive hereby acknowledges that this Section 7 will be construed
so that its provisions are valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.

 

(e)      No Adequate Remedy at Law. Executive hereby acknowledges that the
provisions of this Section 7 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 7 by
Executive will cause substantial and irreparable harm to the Company to such an
extent that monetary damages alone would be an inadequate remedy therefor.
Accordingly, in the event of any actual or threatened breach of any such
provisions, the Company will, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
and such relief may be granted without the necessity of proving actual monetary
damages.

 

8.         Termination of Employment. Executive’s employment with the Company
under this Agreement is at will and may be terminated by either party for any or
no reason, subject to the obligations of the parties provided for in this
Agreement.

 

9.        Payments Upon Termination of Employment Prior To a Change of Control.

 

(a)      Involuntary Termination Without Cause Prior To a Change of Control. If
Executive’s Termination Date occurs during the Term and prior to any Change of
Control, and if such termination is involuntary at the initiative of the Company
without Cause, then, in addition to such base salary that has been earned but
not paid to Executive as of the Termination Date, the Company shall provide to
Executive the severance payments set forth in this Section 9(a), subject to the
conditions in Section 12:

 

(i)       Separation Pay. The Company shall pay to Executive an amount equal to
one-half (½) times Executive’s Annual Compensation, but in no event shall such
amount paid under this Section 9(a)(i) exceed the lesser of:

 

 

(A)

$450,000.00; or

 

(B)  two (2) times Executive’s annualized compensation based upon the annual
rate of pay for services to the Company for the calendar year prior to the
calendar year in which the Termination Date occurs (adjusted for any increase
during that year that was expected to continue indefinitely if the Executive had
not separated from service).

 

Such separation pay shall be paid to Executive in six (6) equal monthly
installments, commencing on the first regular payroll date of the Company that
occurs following the Termination Date and continuing for six months, provided
that Executive has satisfied the conditions set forth in Section 12. The Company
and Executive intend the payments under this Section 9(a)(i) to be a “separation
pay plan due to involuntary separation from service” under Treas. Reg.
§ 1.409A-1(b)(9)(iii).

 

(ii)       Make-up Payment. In the event that Executive’s separation pay under
Section 9(a)(i) above is limited by application of clause (A) or (B) thereof,
then the Company shall make an additional lump sum payment to Executive equal to
the difference between (x) one-half times Executive’s Annual Compensation and
(y) the amount paid to Executive under Section 9(a)(i). Such payment shall be
paid to Executive in a lump sum on the first regular payroll date of the Company
to occur following the date that is six months after the Termination Date,
provided that Executive has satisfied the conditions set forth in Section 12.

 

(iii)    Supplemental Separation Pay. The Company shall pay to Executive an
additional amount equal to one-half (½) times Executive’s Annual Compensation.
Such supplemental separation pay shall be paid to Executive in six (6) equal
monthly installments, commencing on the first regular payroll date of the
Company that occurs following the completion of all payments under Sections
9(a)(i) and 9(a)(ii) and continuing for six (6) months, provided that Executive
has satisfied the conditions set forth in Section 12. Supplemental separation
pay may be continued at the same monthly rate for such additional period elected
by the Company in its sole discretion, as described in Section 1(i)(i)(A).

 

(iv)      Pro-Rated Bonus. If the Termination Date is any day other than the
last day of a performance period under the Annual Bonus Plan, then the Company
shall pay to Executive an amount equal to a pro rata portion of the award that
would have been payable to Executive under the Annual Bonus Plan for such annual
performance period had Executive remained employed by the Company until the end
of the performance period, based on actual performance results. The pro rata
portion shall be calculated based on the number of days during such annual
performance period Executive was employed by the Company prior to the
Termination Date divided by 365. Any separation pay that may become payable
pursuant to this Section 9(a)(iv) shall be paid to Executive on the later of the
date that awards for such annual performance period are paid to other
participants in the Annual Bonus Plan and the first regular payroll date of the
Company to occur following the date that is six months after the Termination
Date, provided that Executive has satisfied the conditions set forth in Section
12.

 

(v)     Continued Benefits. If Executive (and/or Executive’s covered dependents)
is eligible for and properly elects to continue group medical, dental and/or
life insurance coverage, as in place immediately prior to the Termination Date,
the Company shall continue to pay the Company’s portion of any such premiums or
costs of coverage (on a benefit by benefit basis) until the earlier of (A)
twelve (12) months after the Termination Date (or for such additional period
elected by the Company in its sole discretion, as described in Section
1(i)(i)(A)), or (B) the date Executive (and Executive’s covered dependents) is
provided such form of coverage by a subsequent employer. In the event that
Executive’s participation in such plans is not possible under any of the
applicable plans and laws as then in effect, the Company will purchase coverage
reasonably comparable to the coverage provided under the plans provided by the
Company, to the extent such coverage is reasonably available, and Executive will
cooperate with the Company to obtain the most favorable rate for such coverage
for Executive. All such Company-provided medical, dental and/or life insurance
premiums, or costs of coverage, shall be paid directly to the insurance carrier
or other provider by the Company and Executive shall make arrangements with the
Company to pay the Executive’s portion of such coverage.

 

(vi)    Outplacement Services. The Company shall provide to Executive
executive-level outplacement services from a provider selected by the Company,
consistent with Company policy then in effect for executive officers, for up to
one year following the Termination Date.

 

(vii)   Legal Fees. The Company shall reimburse Executive for reasonable legal
fees and expenses incurred by Executive in connection with seeking legal advice
in seeking to obtain or enforce in good faith any right or benefit provided by
this Agreement, to the extent such claims are timely commenced under applicable
law; provided, however, that the Company may recover any such legal fees and
expenses of Executive which the Company has paid, if it is finally judicially
determined in such proceeding that Executive’s claim or claims were frivolous or
that Executive pursued such claim or claims in bad faith. Executive will submit
to the Company verification of legal expenses eligible for reimbursement within
60 days from the date that the expense was incurred. The Company shall reimburse
Executive for eligible expenses promptly thereafter, but in any event not
earlier than the date that is six months following the Termination Date and not
later than December 31 of the calendar year following the calendar year in which
the expense was incurred. The amount of expenses eligible for reimbursement
during any calendar year will not affect the expenses eligible for reimbursement
in any other calendar year, and Executive’s right to reimbursement of such
expenses may not be exchanged for cash or any other benefit. Any amounts payable
hereunder are intended to be payable in accordance with a reimbursement plan
pursuant to Section 409A of the Code.

 

(b)      Other Termination Prior to a Change of Control. If Executive’s
Termination Date occurs during the Term and prior to any Change of Control, and
if such termination is:

 

(i)        by reason of Executive’s abandonment of or resignation from
employment for any reason;

 

(ii)       by reason of termination of Executive’s employment by the Company for
Cause;

 

 

(iii)

because of Executive’s death or Disability; or

 

 

(iv)

upon or following expiration of the Term,

 

then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such base salary that has been earned
but not paid to Executive as of the Termination Date, payable pursuant to the
Company’s normal payroll practices and procedures, and such incentive
compensation and benefits that have been earned as of the Termination Date,
payable to the extent and in the manner provided in the applicable plans or
programs, and Executive shall not be entitled to any additional compensation or
benefits provided under Section 9 hereof.

 

10.      Payments Upon Termination of Employment During The Transition Period.

 

(a)      Payments and Benefits Upon Involuntary Termination Without Cause or
Resignation for Good Reason During The Transition Period. If Executive’s
Termination Date occurs during the Transition Period, and if such termination is
involuntary at the initiative of the Company without Cause or at the initiative
of Executive for Good Reason, then, in addition to such base salary and
incentive compensation that has been earned but not paid to Executive as of the
Termination Date, the Company shall provide to Executive the severance payments
set forth in this Section 10(a), subject to the conditions in Section 12:

 

(i)      Separation Pay. The Company shall pay to Executive an amount equal to
two (2) times Executive’s Annual Compensation.

 

(ii)     Pro-Rated Bonus. If the Termination Date is any day other than the last
day of a performance period under the Annual Bonus Plan, then the Company shall
pay to Executive an amount equal to a pro rata portion of the target award that
would have been payable to Executive under the Annual Bonus Plan for the annual
performance period in which the Termination Date occurs, as if all performance
targets been met. The pro rata portion shall be calculated based on the number
of days during such annual performance period Executive was employed by the
Company prior to the Termination Date divided by 365.

 

(iii)    Continued Benefits. If Executive (and/or Executive’s covered
dependents) is eligible and properly elects to continue group medical, dental
and/or life insurance coverage, as in place immediately prior to the Termination
Date, the Company shall continue to pay the Company’s portion of any such
premiums or costs of coverage (on a benefit by benefit basis) until the earlier
of (A) twenty-four (24) months after the Termination Date, or (B) the date
Executive (and Executive’s covered dependents) is provided such form of coverage
by a subsequent employer. In the event that Executive’s participation in such
plans is not possible under any of the applicable plans and laws as then in
effect, the Company will purchase coverage reasonably comparable to the coverage
provided under the plans provided by the Company, to the extent such coverage is
reasonably available, and Executive will cooperate with the Company to obtain
the most favorable rate for such coverage for Executive. All such
Company-provided medical, dental and/or life insurance premiums, or costs of
coverage, shall be paid directly to the insurance carrier or other provider by
the Company and Executive shall make arrangements with the Company to pay the
Executive’s portion of such coverage.

 

(iv)    Retirement/Restoration Benefits. If Executive is a participant in the
Company’s Restoration Plan, the Company shall credit Executive with additional
years of service under such plan for purposes of calculating all benefits and
rights under such plan, as if Executive had remained employed by the Company for
an additional two (2) years following the Termination Date.

 

(v)     Legal Fees. The Company shall reimburse Executive for reasonable legal
fees and expenses incurred by Executive in connection with seeking legal advice
in seeking to obtain or enforce in good faith any right or benefit provided by
this Agreement, to the extent such claims are timely commenced under applicable
law; provided, however, that the Company may recover any such legal fees and
expenses of Executive which the Company has paid, if it is finally judicially
determined in such proceeding that Executive’s claim or claims were frivolous or
that Executive pursued such claim or claims in bad faith. Executive will submit
to the Company verification of legal expenses eligible for reimbursement within
60 days from the date that the expense was incurred. The Company shall reimburse
Executive for eligible expenses promptly thereafter, but in any event not
earlier than the date that is six months following the Termination Date and not
later than December 31 of the calendar year following the calendar year in which
the expense was incurred. The amount of expenses eligible for reimbursement
during any calendar year will not affect the expenses eligible for reimbursement
in any other calendar year, and Executive’s right to reimbursement of such
expenses may not be exchanged for cash or any other benefit. Any amounts payable
hereunder are intended to be payable in accordance with a reimbursement plan
pursuant to Section 409A of the Code.

 

 

(b)

Timing and Form of Payments Following a Change of Control.

 

(i)       Lump Sum Payment. Except as provided in Section 10(b)(ii) below, in
the event that Executive is entitled to payments under Section 10(a) above, then
any payments to which Executive is entitled under Sections 10(a)(i) or (ii)
above shall be paid to Executive in a lump sum on the first regular payroll date
of the Company to occur following the date that is six months after the
Termination Date, provided that Executive has satisfied the conditions set forth
in Section 12.

 

(ii)      409A Timing Exceptions. Notwithstanding the provisions of Section
10(b)(i) above, if, as of the Termination Date, the Change of Control does not
constitute a change “in the ownership or effective control” of the Company, or
“in the ownership of a substantial portion of the assets” of the Company, as
such phrases are defined in Section 409A(2)(a)(v) of the Code, then the payments
under Section 10(a) shall be made as follows:

 

(A)     A portion of the amount payable under Section 10(a)(i), such portion
equal to the aggregate amounts that would have been payable to Executive
pursuant to Sections 9(a)(i), (ii) and (iii) in the event of an involuntary
termination prior to a Change of Control, shall be paid to Executive in the same
manner and at the same time as if such payments were being made pursuant to
Section 9(a)(i), (ii) and (iii) above.

 

(B)      The remaining portion of the amount payable to Executive under Section
10(a)(i) shall be paid to Executive in twelve (12) equal monthly installments,
commencing on the first regular payroll date of the Company that occurs
following the completion of all payments under Section 10(b)(ii)(A) and
continuing for twelve months.

 

(C)      The amount payable under Section 10(a)(ii) shall be paid to Executive
on the later of the date that awards for the annual performance period during
which the Termination Date occurred are paid to other participants in the Annual
Bonus Plan and the first regular payroll date of the Company to occur following
the date that is six months after the Termination Date.

 

(c)       Possible Payment Reduction. Notwithstanding any provision to the
contrary contained in this Agreement, if the cash payments due and the other
benefits to which Executive shall become entitled under Section 10(a), either
alone or together with other payments in the nature of compensation to Executive
which are contingent on a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company or otherwise, would constitute a “parachute payment” (as defined in
Section 280G of the Code or any successor provision thereto), such payments or
benefits shall be reduced (but not below zero) to the largest aggregate amount
as will result in no portion thereof being subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or being
non-deductible to the Company for Federal Income Tax purposes pursuant to
Section 280G of the Code (or any successor provision thereto), provided,
however, that no such reduction shall occur, and this Section 10(c) shall not
apply, in the event that the amount of such reduction would be more than
$25,000. Executive in good faith shall determine the amount of any reduction to
be made pursuant to this Section 10(c) and shall select from among the foregoing
benefits and payments those which shall be reduced. No modification of, or
successor provision to, Section 280G or Section 4999 subsequent to the date of
this Agreement shall, however, reduce the benefits to which the Executive would
be entitled under this Agreement in the absence of this Section 10(c) to a
greater extent than they would have been reduced if Section 280G and Section
4999 had not been modified or superseded subsequent to the date of this
Agreement, notwithstanding anything to the contrary provided in the first
sentence of this Section 10(c).

 

 

(d)

Certain Additional Payments by the Company.

 

(i)        Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that Section 10(c) above does not apply and any
payment or distribution by the Company to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, any stock option, restricted stock agreement or otherwise,
but determined without regard to any additional payments required under this
Section 10(d)) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(ii)       Subject to the provisions of Section 10(d)(iii) all determinations
required to be made under this Section 10(d), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
Deloitte and Touche LLP or such other certified public accounting firm as may be
designated by Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10(d), shall be paid by the Company to Executive within five days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 10(d)(iii) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

 

(iii)     Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment or an increase to a Gross-Up Payment previously
made. Such notification shall be given as soon as practicable but no later than
ten business days after Executive is informed in writing of such claim (provided
that any delay in so informing the Company within such ten business day period
shall not affect the obligations of the Company under this Section 10(d) except
to the extent that such delay materially and adversely affects the Company) and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:

 

(A)     give the Company any information reasonably requested by the Company
relating to such claim,

 

(B)      take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(C)      cooperate with the Company in good faith in order to effectively
contest such claim, and

 

(D)     permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10(d)(iii), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(iv)      If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 10(d)(iii), Executive becomes entitled to receive
any refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 10(d)(iii)), promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 10(d)(iii), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

(v)       Notwithstanding any provision above to the contrary, any Gross-Up
Payment payable under this Section 10(d) shall be made by the end of the
calendar year following the calendar year in which the Executive remits the
taxes. Further, notwithstanding any provision above to the contrary, any right
to reimbursement under this Section 10(d) of expenses incurred by Executive due
to a tax audit or litigation addressing the existence or amount of a tax
liability shall be made by the end of the calendar year following the calendar
year in which the taxes that are the subject of the audit or litigation are
remitted, or where as a result of the audit or litigation no taxes are remitted,
the end of the calendar year following the calendar year in which the audit is
completed or there is a final and non-appealable settlement or other resolution
of the litigation. Any Gross-Up Payment and any reimbursement of expenses
payable under this Section 10(d) shall not be made before the date that is six
months after the Termination Date.

 

(e)      Other Termination Following a Change of Control. If Executive’s
Termination Date occurs during the Transition Period or otherwise following a
Change of Control, and such termination is:

 

(i)        by reason of Executive’s abandonment of or resignation from
employment for any reason (other than, during the Transition Period, for Good
Reason);

 

(ii)       by reason of termination of Executive’s employment by the Company for
Cause;

 

 

(iii)

because of Executive’s death or Disability; or

 

 

(iv)

upon or following expiration of the Term,

 

then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such base salary that has been earned
but not paid to Executive as of the Termination Date, payable pursuant to the
Company’s normal payroll practices and procedures, and such incentive
compensation and benefits that have been earned as of the Termination Date,
payable to the extent and in the manner as provided in the applicable plans or
programs, and Executive shall not be entitled to any additional compensation or
benefits provided under Section 10 hereof.

 

 

11.

Other Post-Termination Obligations.

 

(a)      In the event of termination of Executive’s employment, the sole
obligation of the Company under this Agreement will be its obligation to make
the payments called for by Sections 9 or 10 hereof, as the case may be, and the
Company will have no other obligation to Executive or to his beneficiary or his
estate, except as otherwise provided by law or by the terms of any employee
benefit plans or programs, or of any incentive compensation or stock ownership
plans, then maintained by the Company in which Executive participates. In no
event shall Executive be eligible for payments under both Section 9 and Section
10.

 

(b)      Immediately upon termination of Executive’s employment with the Company
for any reason, Executive will resign all positions then held as a director or
officer of the Company and of any Subsidiary, parent or affiliated entity of the
Company.

 

(c)      Upon termination of Executive’s employment with the Company, Executive
shall promptly deliver to the Company any and all Company records and any and
all Company property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, flash drives or other digital
storage media, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part contain any trade secrets or
confidential, proprietary or other secret information of the Company and all
copies thereof, and keys, access cards, access codes, passwords, credit cards,
personal computers, handheld personal computers or other digital devices,
telephones and other electronic equipment belonging to the Company.

 

(d)      Following termination of Executive’s employment with the Company for
any reason, Executive will, upon reasonable request of the Company or its
designee, cooperate with the Company in connection with the transition of his
duties and responsibilities for the Company; consult with the Company regarding
business matters that he was directly and substantially involved with while
employed by the Company; and be reasonably available, with or without subpoena,
to be interviewed, review documents or things, give depositions, testify, or
engage in other reasonable activities in connection with any litigation or
investigation, with respect to matters that Executive then has or may have
knowledge of by virtue of his employment by or service to the Company or any
related entity.

 

(e)      Executive will not malign, defame or disparage the reputation,
character, image, products or services of the Company, or the reputation or
character of the Company’s directors, officers, employees or agents, provided
that nothing in this Section 11(e) shall be construed to limit or restrict
Executive from taking any action that he in good faith reasonably believes is
necessary to fulfill his fiduciary obligations to the Company, or from providing
truthful information in connection with any legal proceeding, government
investigation or other legal matter.

 

(f)      In the event any payments or benefits become payable to Executive
pursuant to Sections 9(a) or 10(a), then such payments or benefits will
supersede and replace any other payments or benefits applicable to Executive
under this Agreement or any other agreement, plan or program applicable to
Executive to the extent that such other agreement, plan or program provides
payments or benefits to Executive in the event of involuntary termination at the
initiative of the Company without Cause or voluntary termination on the
initiative of Executive for Good Reason, and Employee shall be entitled to
payments only pursuant to Sections 9(a) or 10(a), as applicable.

 

12.      Termination Payment Conditions. Notwithstanding anything above to the
contrary, the Company will not be obligated to make any payments to Executive
under Sections 9(a) or 10(a) – (d) hereof unless: (a) Executive has signed a
release of claims in favor of the Company and its affiliates and related
entities, and their directors, officers, insurers, employees and agents, in a
form prescribed by the Company (which release shall not include any claims
Executive may have to indemnification or advance of expenses with respect to
Executive’s actions as an officer or director of the Company); (b) all
applicable rescission periods provided by law for releases of claims shall have
expired and Executive has not rescinded the release of claims; and (c) Executive
is in strict compliance with the terms of this Agreement as of the dates of such
payments.

 

 

13.

Successors.

 

(a)      This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b)      This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)      The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

 

14.

Miscellaneous.

 

(a)      Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local income and employment taxes
as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.

 

(b)      Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions, and should be interpreted
accordingly.

 

(c)      Governing Law. All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.

 

(d)      Jurisdiction and Venue. Executive and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the United States
District Court, District of Minnesota, for the purpose of resolving all issues
of law, equity, or fact arising out of or in connection with this Agreement. Any
action involving claims of a breach of this Agreement must be brought in such
courts. Each party consents to personal jurisdiction over such party in the
state and/or federal courts of Minnesota and hereby waives any defense of lack
of personal jurisdiction. Venue, for the purpose of all such suits, will be in
Hennepin County, State of Minnesota.

 

(e)      Waiver of Jury Trial. To the extent permitted by law, Executive and the
Company waive any and all rights to a jury trial with respect to any dispute
arising out of or relating to this Agreement.

 

(f)      Entire Agreement. This Agreement contains the entire agreement of the
parties relating to Executive’s employment with the Company and supersedes all
prior agreements and understandings with respect to such subject matter,
including without limitation the Prior Agreement. The parties hereto have made
no agreements, representations, or warranties relating to the subject matter of
this Agreement that are not set forth herein.

 

(g)      No Violation of Other Agreements. Executive hereby represents and
agrees that neither (i) Executive’s entering into this Agreement nor (ii)
Executive’s carrying out the provisions of this Agreement, will violate any
other agreement (oral, written, or other) to which Executive is a party or by
which Executive is bound.

 

(h)      Amendments. No amendment or modification of this Agreement will be
effective unless made in writing and signed by the parties hereto.

 

(i)       Counterparts. This Agreement may be executed by facsimile signature
and in any number of counterparts, and such counterparts executed and delivered,
each as an original, will constitute but one and the same instrument.

 

(j)       Severability. Subject to Section 7(d) hereof, to the extent that any
portion of any provision of this Agreement is held invalid or unenforceable, it
will be considered deleted herefrom and the remainder of such provision and of
this Agreement will be unaffected and will continue in full force and effect.

 

(k)      Survival. The provisions of this Agreement that by their terms or
implication extend beyond the Term, including without limitation Sections 4, 5,
6 and 7 of this Agreement, shall survive the termination or expiration of the
Term and termination of Executive’s employment with the Company for any reason.

 

(l)       Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and will not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

(m)     Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) delivered personally; (ii) sent by facsimile or other similar electronic
device with confirmation; (iii) delivered by reliable overnight courier; or (iv)
three business days after being sent by registered or certified mail, postage
prepaid, and in the case of (iii) and (iv) addressed as follows, or to such
other address as the party may designate by giving notice hereunder:

 

If to the Company:

Graco Inc.

 

88 Eleventh Avenue NE

 

Minneapolis, MN 55413

 

Attention: Chairman of the Board

 

Attention: General Counsel

 

 

If to Executive:

«Who»

 

«Home Address»

 

 



Executive and the Company have executed this Agreement effective as of the date
set forth in the first paragraph.

 

 

GRACO INC.

 

 

 

By:________________________________

 

 

Its: ____________________________

 

 

 

 

___________________________________

 

«Who»

 

 

 

 